

117 HR 3936 IH: Military Perimeter Transparency Act
U.S. House of Representatives
2021-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3936IN THE HOUSE OF REPRESENTATIVESJune 16, 2021Mr. Green of Tennessee introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to direct the Secretary of Defense and the Secretaries of the military department to monitor real property ownership and occupancy in the vicinity of United States military installations inside and outside of the United States to identify instances of ownership or occupancy by a foreign adversary.1.Short titleThis Act may be cited as the Military Perimeter Transparency Act. 2.Department of Defense monitoring of real property ownership and occupancy in vicinity of military installations to identify foreign adversary ownership or occupancySection 2661 of title 10, United States Code, is amended—(1)by redesignating subsection (d) as subsection (e); and(2)by inserting after subsection (c) the following new subsection (d):(d)Identification of foreign adversary ownership or occupancy of real property in vicinity of military installations(1)The Secretary of Defense and each Secretary of a military department shall monitor real property ownership and occupancy in the vicinity of military installations under the jurisdiction of the Secretary concerned inside and outside of the United States to identify instances in which a foreign adversary owns or occupies, or the Secretary concerned determines a foreign adversary is seeking to own or occupy, real property in the vicinity of a military installation.(2)Not later than March 1 each year, the Secretary of Defense, in coordination with the Secretaries of the military departments, shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report containing the following:(A)A description of all real property in the vicinity of military installations that the Secretary concerned—(i)has identified under paragraph (1) as owned or occupied by a foreign adversary; or(ii)has determined under paragraph (1) that a foreign adversary is seeking to own or occupy.(B)Changes in foreign adversary ownership or occupancy of real property in the vicinity of military installations since the previous report.(C)Recommendations regarding the appropriate response to such foreign adversary ownership or occupancy of real property in the vicinity of military installations.(3)A report under paragraph (2) shall be submitted in unclassified form, but may contain a classified annex as necessary.(4)In this section:(A)The term foreign adversary has the meaning given that term in section 8(c)(2) of the Secure and Trusted Communications Networks Act of 2019 (47 U.S.C. 1607(c)(2)). The term includes agents of, and partnerships and corporations including, a foreign adversary. (B)The term military installation does not include a contingency overseas military location described in section 2687a(a)(3)(A)(iii) of this title.(C)The term vicinity, with respect to proximity to a military installation, means—(i)real property adjacent to the boundary of a military installation; and(ii)real property any part of which is located within 10 miles of the boundary of a military installation..